DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/22 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 9/19/22, claims 1, 3, 8-17, 19-22, 24-27 are currently pending in the application, with claims 15-17, 19 and 20 being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse on 6/21/21 and acknowledged in the reply dated 7/13/21.

Claim Objections
Claims 9, 25 and 27 are objected to because of the following informalities: 
Claims 25 and 27 recite the limitation “wherein the hydrogenated block copolymer is a low/medium weight average molecular weight styrene-ethylene-butadiene-styrene”. According to the specification as originally filed (PGPUB - [0032-0033], Examples), hydrogenated block copolymer may be SEBS, i.e. polystyrene-poly(ethylene-butylene)-polystyrene triblock copolymer. Additionally, adding to claim 9, the hydrogenated triblock copolymer comprises triblock copolymers of polystyrene and polyethylene-butylene. Given the claim recites a hydrogenated block copolymer, and in light of the support for such copolymers in the specification as originally filed, Examiner interprets the term “butadiene” in claims 25 and 27 to mean “butylene”. Applicants are advised to amend claims 25 and 27 to fix the typographical error. Furthermore, the limitation “styrene-ethylene-butadiene-styrene” in the claims should be amended to recite “polystyrene-poly(ethylene-butylene)-polystyrene”, as supported by the specification and claim 9, to maintain consistency.
Claim 9 recites the limitation “polyethylene-butylene”. The limitation should be amended to recite “poly(ethylene-butylene)” for accuracy, as supported by the specification [0032-0033].
Appropriate corrections and/or clarifications are requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 9 depends on claim 1 which comprises the composition of claim 27. Claim 27recites the limitation “styrene-ethylene-butadiene-styrene” as the hydrogenated block copolymer, and the discussion on the limitation and interpretation from paragraph 3 above is incorporated herein by reference. A hydrogenated diblock copolymer of polystyrene and polyethylene-butylene of claim 9 does not necessarily limit a styrene-ethylene-butylene-styrene hydrogenated block copolymer of claim 25, i.e. a triblock copolymer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2014/0045979 A1, of record).
Ziegler teaches a composition having high heat resistance, impact strength and high flame retardance, comprising 68 to 84 weight percent of a poly(phenylene ether), 6 to 16 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene, 10 to 16 weight percent of a flame retardant consisting of an organophosphate ester, less than or equal to 2 weight percent combined of homopolystyrenes, rubber-modified impact polystyrenes, and unhydrogenated block copolymers of an alkenyl aromatic compound and a conjugated diene, based on the total weight of the composition ([0004, 0008, 0016], ref. claims). Disclosed hydrogenated block copolymers include those prepared from alkenyl aromatic compound and a conjugated diene, and have a wt. average molecular wt. in the range of 100,000 to 1,000,000 and specifically, 100,000 to 400,000 [0017-0022]. Disclosed block copolymers  include polystyrene-poly(ethylene-butylene)-polystyrene (i.e. a polystyrene-poly(ethylene-butylene)-polystyrene block copolymer) as a species (i.e. SEBS, [0023]). Disclosed organophosphate esters include claimed bisphenol (A) bis (diphenyl phosphate) (i.e. BPADP, reads on phosphorus-containing flame retardant) [0077-0078]. Additionally, Ziegler teaches an ester of salicylic acid, including polysalicylate acetate, in an amount of 0.1 to 10 wt.%, based on the total wt. of the composition [0051]. Exemplified embodiments in Ziegler are drawn to compositions comprising a poly(phenylene ether), SEBS and bisphenol (A) bis (diphenyl phosphate).
Ziegler is silent with regard to a composition comprising the components within claimed ranges, in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the teaching on poly(phenylene ether), hydrogenated block copolymer, a phosphorus-containing flame retardant and polysalicylate acetate and amounts thereof, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Zeigler’s compositions comprising poly(phenylene ether), a hydrogenated block copolymer, such as polystyrene-poly(ethylene-butylene)-polystyrene having a wt. average molecular wt. in the overlapping range of 100,000 to 150,000, a phosphorus-containing flame retardant additive and polysalicylate acetate in any amount within the disclosed range or close to the disclosed ranges, including in amounts that fall within the claimed range, based on 100 parts by wt. of poly(phenylene ether), a hydrogenated block copolymer, a phosphorus-containing flame retardant and polysalicylate acetate, and an overlapping range of wt. average molecular wt. of hydrogenated block copolymers, with a reasonable expectation of success. It is further noted that the disclosed upper lower limit of 10 weight percent is close to the claimed upper limit of 9.5 percent by weight of the phosphorus-containing flame retardant. It is the Office's position that instantly claimed amount and that taught by Ziegler are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a difference did not "render the claims patentable," or, alternatively, that "a prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties."

Claims 1, 3, 8-14, 22, 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2014/0045979 A1), in view of Miyashita et al. (US 2012/0097220 Al) (references of record).
The discussion with regard to Ziegler as applied to claim 25 from paragraphs 10-13 above is incorporated herein by reference.
Ziegler is silent with regard to a sheet comprising the claimed composition.
Regrading claim 1, Ziegler teaches that the composition can be formed into articles made by shaping, molding, extruding, and molding and molded by known processes including extrusion molding, blow molding etc. [0069]. The secondary reference to Miyashita teaches poly(phenylene)ether compositions for solar cell modules (Ab.), which can be extrusion molded into films and coextruded into sheets (0100, 0142). Given the teaching in Miyashita on sheet molding compositions for solar cell modules, the teaching in Ziegler on articles formed by extrusion molding of resin compositions comprising a poly(phenylene)ether, a hydrogenated block copolymer, a phosphorus-containing flame retardant additive and polysalicylate acetate, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to produce articles from Ziegler’s compositions in any molded shape, including, including in the form of a sheet, for e.g., for use in for solar cell modules.
With regard to claim 3, Ziegler teaches an intrinsic viscosity of 0.35 to 0.6 deciliter/g [0010].
With regard to claim 8, Ziegler teaches that the composition may include UV blockers, i.e. encompass an ultraviolet light absorber/stabilizer [0052].
With regard to claim 9, Ziegler teaches styrene-ethylene-butylene-styrene triblock copolymers [0018-0022].
With regard to claims 10, 12-14, Ziegler renders obvious, the compositional limitations of claim 25, and teaches poly(phenylene ether)s having a viscosity in an overlapping range (instant PGPUB, [0014]), and a hydrogenated block copolymer having a wt. average molecular wt. in an overlapping range. Ziegler further teaches molded articles with high heat resistance (Ab.). It would have been obvious for a skilled artisan to prepare a sheet from the composition of instant claim 25 that teaches all the claimed ingredients in claimed amounts, by substantially a similar process as disclosed in the instant specification. It is further noted that the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts. Therefore, it would have been obvious for a skilled artisan to reasonably expect the sheet comprising components of overlapping scope to be capable of providing for the claimed properties, absent evidence to the contrary. As such, the properties as recited in claims 10, 12-14 are experimentally measured properties and as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 11, a skilled artisan would have found it obvious to form an extrusion molded film/sheet of any desired thickness from Ziegler’s compositions, including those as in the claimed invention. Moreover, the secondary reference to Miyashita teaches an extrusion molded polyphenylene ether-based resin layer of thickness ranging from 25 m or more, and preferably 500 m or less (0118], [0504]).
With regard to claims 22 and 24, Zeigler teaches less than or equal to 2 weight percent combined of homopolystyrenes, rubber-modified impact polystyrenes, i.e. may be 0 [0004, 0008]. Additionally, Ziegler teaches extruded articles made by molding [0069] and Miyashita teaches compositions for solar cell modules which can be extrusion molded into films and coextruded into sheets (0100, 0142).
With regard to claim 26, the discussions with regard to Ziegler as applied to claim 25 from paragraphs 10-13, and the teaching of Miyashita from paragraph 17 above are incorporated herein by reference. Working Examples in Ziegler include PPE (poly(phenylene ether)), SEBS (hydrogenated block copolymer ) and BPADP (phosphorus-containing flame retardant) within claimed ranges.
Ziegler-Miyashita combination is silent with regard to a sheet comprising polysalicylate acetate, a hydrogenated block copolymer having claimed molecular wt., and said sheet having claimed properties. However, Ziegler teaches hydrogenated block copolymer having a 100,000 to 400,000 [0017-0022], and polysalicylate acetate in an amount of 0.1 to 10 wt.%, based on the total wt. of the composition [0051]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a sheet comprising Ziegler’s composition comprising components as in the claimed invention with a reasonable expectation of success. Furthermore, the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts and therefore, a skilled artisan to reasonably expect the sheet comprising components of overlapping scope to be capable of providing for the claimed shrinkage properties, absent evidence to the contrary.
With regard to claim 27, the claimed ranges for amounts of poly(phenylene ether), hydrogenated block copolymer, polysalicylate acetate and the molecular wt. of hydrogenated block copolymer falls within the ranges taught by Ziegler. Additionally, as stated in paragraph 13 above, the disclosed upper lower limit of 10 weight percent and the claimed upper limit of 9.5 percent by weight of the phosphorus-containing flame retardant are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 2014/0045979 A1), in view of Miyashita et al. (US 2012/0097220 Al) and White et al. (US 4,760,118).
The discussions with regard to Ziegler as applied to claim 25, and to the Ziegler- Miyashita combination as applied to claim 1, from paragraphs 10-13, 17 above are incorporated herein by reference. Ziegler teaches that the poly(phenylene ether) composition may include an ester of a salicylic acid, as compounds and polymers, linear and cyclic polysalicylates and polysalicylate acetate, in an amount of 0.1 to 10 wt.%, based on the total wt. of the composition [0051], and melt blending resin compositions at elevated temperatures of 250 to 350oC ([0068, Table 2).
Although Ziegler-Miyashita combination is silent on a sheet comprising a capped poly(phenylene ether), the secondary reference to White teaches that polyphenylene ethers are capped by reaction in the melt with polysalicylates at a temperature range of about 225 to 325oC (Ab.). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective date of the claimed invention, to reasonably expect poly(phenylene ether) and linear/cyclic polysalicylate or polysalicylate acetate, both being equivalent, in Ziegler’s compositions to react under melt blending and/or extrusion molding at elevated temperatures to form capped poly(phenylene ether).

Claims 1, 3, 8-14, 22, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2006/0089458 A1), in view of Ziegler et al. (US 2014/0045979 A1), and Peaendner et al. (US 2017/0260366 A1) (all references of record).
Regarding claim 25, Davis teaches molded articles suitable for autoclave sterilization, such as films and sheets, made from a composition comprising poly(arylene ether) in an amount of greater than or equal to 40% by wt. and less than or equal to 90% by wt. of the total wt. of the composition, a nonelastomeric polymer in an amount greater than or equal to 1% and less than or equal to 60 wt.% of the total composition, impact modifiers, such as SEBS block copolymers, in an amount of 1% to 20% by wt. of the total wt. of the composition (read on hydrogenated block copolymer), having a wt. average molecular wt. of 50,000 to 300,000, and a capping agent for the poly(arylene ether), such as polysalicylates, to provide for any desirable extent up to 80% or 90% or 100% of the hydroxyl groups to be capped to prevent crosslinking of polymer chains and formation of gels or black specks during processing at elevated temperatures (Ab, [0010-0011, 0020-0025, 0029, 0030] examples, ref. claims). Disclosed poly(arylene ether)s fall within the scope of poly(phenylene ether)s disclosed in the specification (PGPUB, [0012]). Furthermore, Davis teaches that the composition may include additives such as flame retardants in an amount less than or equal to 20 wt.% of the total wt. of the composition [0026]. Disclosed Examples 1 is drawn to a composition comprising PPE and SEBS (Kraton G1651) (TABLE 2).
Davis is silent with regard to a composition comprising (1) polysalicylate acetate, and (2) a phosphorus-containing flame retardant, and including the claimed components in within the claimed range.
As stated in paragraph 12 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
With regard to (1), Davis teaches that polysalicylates may be included to provide for any desirable extent up to 80% or 90% or 100% of the hydroxyl groups to be capped, so as to prevent crosslinking of polymer chains and formation of gels or black specks during processing at elevated temperatures [0015]. The secondary reference to Ziegler, drawn to compositions comprising polyphenylene oxide for molded articles, teaches compositions comprising esters of salicylic acid, as compounds or polymers with a carboxy, hydroxy or both esterified, such as linear or cyclic polysalicylates and polysalicylate acetate, in an amount of 0.1 to 10 wt.%, based on the total wt. of the composition, i.e. equivalence thereof [0051], and melt blending resin compositions at elevated temperatures of 250 to 350oC ([0068, Table 2).
With regard to (2), Davis is open to including flame retardants in the resin compositions [0026]. The secondary reference to Peaendner teaches phosphorus-containing organic oxymides as highly effective flame retardants, stabilizers and/or antioxidants for plastic materials for use in molded parts useable in medical applications [0001, 0007-0012, 0189]. Disclosed plastic materials include polyphenylene oxides, i.e. poly(arylene ether), SEBS (i.e. hydrogenated block copolymer), as well as mixtures, combinations and blends of two or more such polymers ([0053-0069], ref. claim 33), that disclosed phosphorus-containing organic oxymide may be present in an amount of 0.1 to 40 parts by wt. per 60 to 99.9 parts by wt. of the plastic material (ref. claim 40). 
Given the teaching in Davis on 80% or 90% or 100% of the hydroxyl groups to be capped by polysalicylate during melt processing, the teaching in Zeigler on equivalence of linear/cyclic polysalicylate and polysalicylate acetate and melt processing of resin compositions, and the teaching in Peaendner on phosphorus-containing organic oxymides as highly effective flame retardants, stabilizers and/or antioxidants for plastic materials for use in molded parts and suitable amount thereof, it would have been obvious to one having ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Davis’ composition comprising 40-90 wt.% poly(arylene ether), 1 to 20 wt.% of an impact modifier such as SEBS block copolymer having any wt. average molecular wt. in the range of 50,000 to 300,000, 0.1 to 10 wt.% of polysalicylate acetate, based on the total wt. of the composition, in lieu of Davis’ polysalicylates based on their art recognized equivalence, and Peaendner’s phosphorus-containing organic oxymides in an amount of 0.1 to 40 parts by wt. per 60 to 99.9 parts by wt. of the plastic material, including in amounts that fall within the scope of claim 25.
With regard to claim 1, Davis teaches compositions for films and sheets [0030].
With regard to claim 3, Davis teaches an intrinsic viscosity of 0.25 to 0.6 dl/g [0012].
With regard to claim 8, Davis teaches generic stabilizers (i.e. encompasses UV stabilizers) as possible additives [0026] and Peaendner teaches the flame retardant plastic materials as further including additives such as UV absorbers [0155].
With regard to claim 9, Davis teaches diblock and triblock copolymers, such as hydrogenated copolymers of styrene and dienes as impact modifiers, including SEBS (i.e. triblock copolymer of polystyrene and polyethylene-butylene) [0024].
With regard to claim 10, 12-14, the combination of cited references obviates the claimed compositional limitations of the sheet. Additionally, Davis teaches poly(phenylene ether)s having an intrinsic viscosity of 0.25 to 0.6 dl/g [0012], i.e. in an overlapping range (instant PGPUB, [0014]), and hydrogenated block copolymer having a wt. average molecular wt. in an overlapping range. Furthermore, as stated previously, the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts and therefore, a skilled artisan to reasonably expect the sheet comprising components of overlapping scope to be capable of providing for the claimed shrinkage properties, absent evidence to the contrary. As stated in paragraph 21 above, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 11, Davis teaches articles formed by common thermoplastic processes such as, injection molding, film and sheet extrusion, extrusion molding, blow molding, co-extrusion and lamination to form multi-layer film or sheet materials [0029-0030], including specimens having a thickness of 2.5 mm [0036]. It would have been within the level of ordinary skill in the art to form a film sheet having any thickness, including a thickness of 50 microns to 3 millimeters.
With regard to claims 22, 24, Davis teaches compositions comprising nonelastomeric polymers, such as homopolymers of styrene, chlorostyrene, vinyl toluene, copolymers of styrene etc. [0021], for sheet extrusion (Ab.). Thus, polystyrene is not seen as an essential component in the molding compositions of Davis, as modified by the secondary references.
With regard to claims 26 and 27, the discussion with regard to Davis from paragraph 31 above is incorporated herein by reference.
Davis is silent with regard to a sheet comprising (1) polysalicylate acetate, and (2) a phosphorus-containing flame retardant, and including the claimed components within the claimed range and having claimed properties.
The discussions with regard to Ziegler and Pfeander from paragraphs 34 and 35 above are incorporated herein by reference. Given the teachings therein, it would have it would have been obvious to one having ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Davis’ composition comprising 40-90 wt.% poly(arylene ether), 1 to 20 wt.% of an impact modifier such as SEBS block copolymer having any wt. average molecular wt. in the range of 50,000 to 300,000, 0.1 to 10 wt.% of polysalicylate acetate, based on the total wt. of the composition, in lieu of Davis’ polysalicylates based on their art recognized equivalence, and Peaendner’s phosphorus-containing organic oxymides in an amount of 0.1 to 40 parts by wt. per 60 to 99.9 parts by wt. of the plastic material, including in amounts that fall within the scope of claim 26. Furthermore, the original specification does not identify any feature that results in the claimed effect or physical property outside of the presence of the claimed components in claimed amounts and therefore, a skilled artisan to reasonably expect the sheet comprising components of overlapping scope to be capable of providing for the claimed shrinkage properties, absent evidence to the contrary. As such, materials and their properties are inseparable. The discussion and case laws on overlapping ranges and measured properties from paragraphs 12 and 21 are incorporated herein by reference.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 2006/0089458 A1), in view of Ziegler et al. (US 2014/0045979 A1), Peaendner et al. (US 2017/0260366 A1) and White et al. (US 4,760,118) (all references of record).
The discussion with regard to Davis, Zeigler, Peaendner from paragraphs 31-37, as applied to claims 25 and 1, are incorporated herein by reference. Davis teaches capping of polyphenylene ether by polysalicylates, and Zeigler teaches equivalence of linear/cyclic polysalicylates and polysalicylate acetate.
The Davis-Zeigler-Peaendner combination is silent with regard to a sheet comprising poly(phenylene ether) capped with polysalicylate acetate. 
The discussion with regard to White from paragraph 16 above is incorporated herein by reference. It would have been obvious to one of ordinary skill in the art, as of the effective date of the claimed invention, to reasonably expect polysalicylate acetate and poly(phenylene ether) in Davis’ compositions, as modified by secondary references, to react under melt blending and/or extrusion molding at elevated temperatures to form capped poly(phenylene ether), thereby obviating the claimed invention.

Response to Arguments
In view of the amendment, all rejections as set forth in the office action dated 4/25/22 are withdrawn and new grounds rejections are presented herein above, relying on the art of record. Applicant’s arguments have been duly considered.
Applicant’s Arguments:
The Applicant respectfully submits that at least Example 10 of the application as filed provides evidence that an extrusion molded sheet article formed from Ziegler’s composition of overlapping scope would not necessarily have a thermal shrinkage of the sheet at 150°C for 30 minutes is less than or equal to 0.2% in the machine direction and less than or equal to 0.2% in the transverse direction. In particular, Example 10 includes a composition comprising 67.90 weight percent of poly(phenylene ether), 20.00 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene, 4.70 weight percent of polysalicylate acetate, and 5.00 weight percent of a phosphorous-containing flame retardant additive. However, the thermal shrinkage of the sheet at 150°C for 30 minutes of Example 10 is 0.6% in the machine direction.

	Examiner’s Response:
	Examiner agrees that Example 10 having components within claimed ranges does not provide for the claimed shrinkage. However, noting that only the composition of Example 4 meets the claimed thermal shrinkage criteria, i.e. of less than or equal to 0.2% in transverse and machine directions, it is not clear what the wt. average molecular wt. of the trade name product relied upon in Example 4, i.e. SEBS Kraton G1650, corresponds to. Examiner is requesting information on the wt. average molecular wt. of the trade name compound, to better assess the scope of asserted unexpected result.
Applicant’s Arguments:
The Applicant respectfully submits that Examples 3 and 9 of the application as filed provide evidence that an extrusion molded sheet article formed from Ziegler’s composition of overlapping scope would not necessarily have a thermal shrinkage of the sheet at 150°C for 30 minutes is less than or equal to 0.5% in the transverse direction. In particular, Example 3 includes a composition comprising 67.90 weight percent of poly(phenylene ether), 5.00 weight percent of polystyrene, 15.00 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene, 4.70 weight percent of polysalicylate, and 5.00 weight percent of a phosphorous-containing flame retardant additive. However, the thermal shrinkage of the sheet at 150°C for 30 minutes of Example 3 is 0.4% in the transverse direction. Example 9 includes a composition comprising 60.00 weight percent of poly(phenylene ether), 7.90 weight percent of polystyrene, 20.50 weight percent of a hydrogenated block copolymer of an alkenyl aromatic compound and a conjugated diene, 4.20 weight percent of polysalicylate, and 5.00 weight percent of a phosphorous-containing flame retardant additive. However, the thermal shrinkage of the sheet at 150°C for 30 minutes of Example 9 is 1.0% in the machine direction and 0.5% in the transverse direction.

Examiner’s Response:
Applicants compare the results of Examples 3 and 9, and argue that the sheets having compositions of overlapping scope would not necessarily meet the thermal shrinkage of less than 0.5%. However, in order to conclusively establish this, Applicant’s comparison must be proper back-to-back comparisons. The composition of Example 3 includes 5 parts by wt. of polystyrene while Example 9 includes 7.90 parts by w. of the same, which component is not recited in the claim language. Additionally, Example 3 relies on low Mw SEBS Kraton FG 1901X, while Example 9 relies on low/medium Mw SEBS Kraton G1650, i.e. hydrogenated polymers with different molecular wt. Therefore, multiple variables, i.e. in amounts of the components and/or the type of the component, preclude a proper back-to-back comparison. Applicants are advised to provide additional information regarding the weight average molecular weight of SEBS Kraton products G1650, FG 1901X and G1651H that are relied upon in the Examples, to enable the Examiner to better evaluate the asserted unexpected results and scope thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762